Citation Nr: 0422234	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, inter alia, denied the benefits 
sought.  

The June 2002 rating also denied entitlement to service 
connection for sleep apnea and the veteran initially took 
issue with that determination in his Notice of Disagreement 
received in July 2002.  Although the Statement of the Case 
issued in February 2003 addressed the sleep apnea claim as 
well as the two issues on appeal, a substantive appeal was 
not filed vis-à-vis the sleep apnea claim.  Under the 
pertinent law and regulations, following the issuance of a 
statement of the case (SOC), the claimant must file a 
Substantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 
Substantive Appeal should also set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination(s) being appealed.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.202; see also Archbold v. Brown, 9 
Vet. App. 124, 132-133 (1996).  However, since no substantive 
appeal has been filed by the appellant concerning the issue 
of entitlement to service connection for sleep apnea, that 
issue is not properly before the Board.  Accordingly, the 
Board is without jurisdiction as to that claim.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran did not acquire diabetes mellitus until many 
years after service, and he did not have qualifying service 
in Vietnam to establish entitlement to service connection for 
diabetes mellitus on a presumptive basis.

3.  By a rating decision in February 1995, a claim for 
entitlement to service connection for PTSD was denied in 
principal part on the basis of the absence of a verified 
stressor; a timely notice of disagreement and/or substantive 
appeal was not received in connection with that rating 
decision. 

4.  That evidence associated with the claims file subsequent 
to the February 1995 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus type II was not incurred 
in or aggravated by service, to include exposure to 
herbicides therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.313 (2003).

2.  The February 1995 RO decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2003). 

3.  New and material evidence to reopen the claim for service 
connection for PTSD has not been submitted.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that that while 38 U.S.C.A. § 5107 was 
recently enacted, it was considered by the RO.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002) [hereinafter 
"VCAA"].  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a July 2001 VA medical examination for diabetes mellitus 
and notice of the requirements necessary to substantiate the 
claim have been provided in the Statements of the Case and 
other development letters of record such as those issued in 
April 2001 and June 2001.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claims at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Here the notice was provided in April 2001 and June 2001 and, 
thus, preceded the initial rating of June 2002. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the Statement 
of the Case of February 2003, issued after the initial VCAA 
notice, constitutes another decision that fully considered 
the VCAA.  Additionally, the Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any notice. 

Diabetes Mellitus 

Diabetes mellitus was not demonstrated in service or within 
one year after separation.  The claim is advanced on the 
basis of alleged exposure to herbicides in Vietnam.  The 
claim for entitlement to service connection for diabetes 
mellitus was received in November 2000.  The record does not 
demonstrate a diagnosis of diabetes mellitus until many years 
after service

Effective July 9, 2001, Type II diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) was added to a 
list of diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e) when a claimant was exposed to 
certain herbicides .  See 66 Fed. Reg. 23,166 (May 8, 2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  Diabetes mellitus must be manifest 
to a degree of 10 percent or more at any time after active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975. See 38 C.F.R. § 3.307(a)(6)(ii) (2002); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

According to the veteran's testimony at his February 2004 
hearing before the undersigned as well as other evidence of 
record, the veteran served in the U.S. Navy, and a portion of 
his service was off the coast of Vietnam aboard the U.S.S. 
Boxer, an aircraft carrier that transported aircraft and 
helicopters to Vietnam.  The veteran, for all intents and 
purposes, concedes that he was never in country per se but 
asserts that he was nevertheless in the territorial waters 
and that he was additionally exposed to herbicides because 
aboard ship he came into contact with those who had actually 
been in country.  

However the veteran's assertions do not bring his claim 
within the ambit of the new presumption.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  The 
VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.  

Therefore, even accepting but without conceding the veteran's 
assertions as true for the purposes evaluating the claim in 
the context of the new presumptive basis for entitlement to 
service connection for diabetes mellitus, the veteran did not 
have service actually in Vietnam per se as defined by the 
prevailing law, and service connection on a presumptive basis 
is not for application.  

The Board additionally notes that several recent medical 
records, see e.g. August 22, 1997 VA general medical 
examination, have recorded the veteran's account that he was 
exposed to herbicides in service.  Nevertheless, it is well 
settled that the mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Grover v. West, 12 Vet. App. 109, 112 
(1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  
Accordingly, such references do not aid the veteran's claim.

The veteran might still establish entitlement to service 
connection for diabetes mellitus if he can obtain a medical 
opinion that associates the claimed disorder to service or an 
incident in service.  However, the Board also finds that the 
VCAA does not require that VA obtain an additional medical 
opinion in this case because the first manifestation of the 
claimed disorder was so many years after service and the 
likelihood of a nexus to service is too remote.  Accordingly, 
the preponderance of the evidence is against the claim.  

PTSD

As contrasted with satisfying the requirements for new and 
material evidence, eligibility for a PTSD service connection 
award requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  In the instant case, if the 
claimed stressor is not combat related, a veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence".  On the other hand, if the veteran did engage in 
combat with the enemy, he would be entitled to have his lay 
statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the VA finds by clear and convincing evidence that 
a particular asserted stressful event did not occur.  Gaines 
v. West, 11 Vet. App. 353 (1998).

In the absence of a verified stressor, diagnoses of post-
traumatic stress disorder are not sufficient to support the 
claim.  An opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged post-traumatic stress disorder had its origins in the 
veteran's service.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991); West v. Brown, 7 Vet. App. 70, 78 (1994).

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Nevertheless, 
the occurrence of a stressor is an adjudicatory 
determination.  Assuming, without conceding, that the 
diagnosis of PTSD is adequate, there is, nevertheless, a need 
to corroborate the claimed stressors.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).

In an unappealed rating determination from February 1995, the 
RO, inter alia, denied entitlement to service connection for 
PTSD, as the evidence, in part, failed to demonstrate a 
verifiable stressor.  Inasmuch as the veteran did not perfect 
a timely appeal, the RO's decision is final.  38 U.S.C.A. 
§ 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

As noted above, the VCAA was recently enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It bears emphasis, however, that the VA shall not 
reopen a claim that has been previously disallowed except 
when new and material evidence has been presented.

The Board is mindful that the RO implicitly determined in the 
context of the current claim that new and material evidence 
had been submitted, but the RO denied the claim because a 
verified stressor was not then of record.  Nevertheless, the 
issue of new and material evidence must be addressed in the 
first instance by the Board because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
were to adjudicate the claim on the merits without resolving 
the new and material evidence issue, its actions would 
violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The pertinent evidence of record at the time of the February 
1995 rating determination consisted of the veteran's service 
medical records as well as various treatment records.  
Service medical records are silent as to complaints, 
treatment or diagnoses relating to any mental disorders.  
Medical records many years after service demonstrated 
tentative diagnoses of PTSD along with various other mental 
disorders including alcohol and codeine abuse.  

In the context of the earlier claim, the veteran had advanced 
several general experiences such as serving in the waters off 
Vietnam, seeing fireworks in the distance and seeing dead 
bodies as his stressors.  The claim failed in 1995 
principally on the basis of the lack of specifics and 
generalized nature of the veteran's claimed stressors, which 
were incapable of verification.  The record did not 
demonstrate that the veteran engaged in combat with the 
enemy.  "[E]ngaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit of 
instrumentality.  The phrase would not apply to veterans who 
served in a general "combat area" or "combat zone" but did 
not themselves engage in combat with the enemy.  Cf. 
VAOPGCPREC 12-99 (Oct. 18, 1999) (although the precedent 
opinion was issued after the February 1995 rating denying 
entitlement to service connection for PTSD, it is referenced 
because of its informative value and continued consistency 
with VA adjudications of this nature).  At the time of the 
February 1995 rating, the medical evidence did not show a 
link between a diagnosis of PTSD and a verified stressor.

In the context of the current claim, additional clinical 
treatment records pertaining primarily to PTSD has been 
submitted.  The veteran's mental disorder continues to be 
variously diagnosed as PTSD, dysthymia bipolar disorder and 
alcohol dependence.  More significantly, however, despite 
repeated requests, which included information as to the type 
of details needed and why such was needed, the veteran has 
failed to supply any more detailed information as to his 
claimed stressors.  His claimed stressors are essentially 
cumulative of those previously submitted and are too ill-
defined to be capable of verification.

In this case, even assuming without conceding that that PTSD 
is the appropriate diagnosis, the source evidence of the 
stressors derives from the veteran alone and has not been 
verified.  The veteran has indicated that he is incapable of 
providing additional detail.  See Lay statement dated June 
26, 2001.  Accordingly, it is concluded that, even if the 
veteran carried diagnoses that unequivocally include PTSD, 
such diagnosis would be based on a stressor, which has been 
defined by the Court as inadequate as a matter of law to 
constitute "credible supporting evidence."  Hence, it would 
not be profitable to obtain additional medical evidence, in 
view of the absence of a confirmed stressor.

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Although the RO considered the claim on the merits rather 
than on the more limited basis of whether new and material 
evidence had been submitted, the veteran was not prejudiced 
inasmuch as the approach selected by the RO afforded the 
veteran greater consideration than that to which he was 
entitled in the absence of submission of new and material 
evidence.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
PTSD, the appeal is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



